13 N.Y.3d 879 (2009)
2009 NY Slip Op 89908
921 N.E.2d 597
893 N.Y.S.2d 830
In the Matter of the Claim of DEOINES MONROE, Appellant.
COMMISSIONER OF LABOR, Respondent.
Motion No: 2009-1122
Court of Appeals of New York.
Submitted October 19, 2009.
Decided December 1, 2009.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.